Citation Nr: 1731351	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-03 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for a bilateral ankle disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a back disability.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for a right shoulder disability.

12.  Entitlement to service connection for a right hand disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to July 1979 and from January 1991 to February 1991, and also had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  At the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; no additional evidence was received. 

The issues of service connection for bilateral hearing loss, tinnitus, right and left leg disabilities, a bilateral foot disability, a bilateral ankle disability, and a right knee disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

On the record during the November 2016 Board hearing, prior to the promulgation of a decision in the matters, the Veteran expressed his intent to withdraw his appeals seeking service connection for a back disability, a left knee disability, right and left shoulder disabilities, and a right hand disability; there is no question of fact or law in the matters remaining for the Board to consider.


CONCLUSION OF LAW

With respect to the Veteran's claims of service connection for a back disability, a left knee disability, right and left shoulder disabilities, and a right hand disability, the criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider appeals in the matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, given the Veteran's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA on these issues is not necessary. 


Legal Criteria, Factual Background and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

On the record during the November 2016 Board hearing, the Veteran indicated that he was withdrawing his appeal seeking service connection for a back disability, a left knee disability, right and left shoulder disabilities, and a right hand disability.  Hence there are no allegations of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider appeals in the matters.


ORDER

The appeals seeking service connection for a back disability, a left knee disability, right and left shoulder disabilities, and a right hand disability are dismissed.


REMAND

The Board's review of the record found that further development is needed for VA to fulfill its duties to assist mandated under the VCAA.  

Initially, the Board notes an October 2011 Report of General Information wherein the Veteran indicated he would submit Social Security Administration (SSA) disability documentation in support of his appeal.  A review of the file found that SSA records were not received.  Because such records are constructively of record, and because the Board is unable to find that they would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Furthermore, at the November 2016 hearing the Veteran testified that he has been "going to the VA" for medical treatment.  A review of the file found that VA treatment records have been secured with the record.  As records of VA treatment may contain pertinent information, and because they are constructively of record, they must be secured.  

Bilateral Hearing Loss and Tinnitus

A February 2011 VA audiological evaluation conducted in conjunction with the instant claim did not find a hearing loss disability; the Veteran denied tinnitus on examination.  At the November 2016 Board hearing, the Veteran testified that his hearing has worsened since the February 2011 evaluation and that he now experiences ringing in his ears (left ear worse than right).  The Veteran served in the infantry, and it may reasonably be conceded that by virtue of such service he experienced sone exposure to noise trauma in service.  As he is competent to report that he perceives some loss of hearing which has worsened since he was last examined, another examination to ascertain whether he has a hearing loss disability and if so, whether it and tinnitus are related to noise trauma in service is indicated.

Right and Left Leg Disabilities

The Veteran asserts that he has a bilateral calf disability related to his activities in service.  He states that marching, hiking, and playing basketball in service caused his calves to swell.  See November 2016 Board hearing transcript.  His STRs do not show calf complaints, or treatment for such complaints, in service.  The Veteran testified that, during service, he self-treated with ice and elevation and that symptoms have persisted since.  He also testified that VA providers have diagnosed "tendonitis or arthritis."  A review of the record did not find a diagnosis of a left or right calf disability.  However, as noted above, VA treatment records are not associated with the record and must be secured.  If SSA records and/or VA treatment records show a diagnosis of a left and/or right calf disability, further development (including an examination to determine if such is related to service) may be warranted.  

Bilateral Foot and Ankle Disabilities

The Veteran contends that he has bilateral foot and ankle disabilities directly related to service.  He testified that he "twisted [his] ankle so many times" in service but simply tied his boots up and continued working; he reported self-treating with ice, elevation, and foot exercises including rolling a golf ball beneath his feet and picking up a pencil with his toes.  See November 2016 Board hearing transcript.  Hs STRs show a December 22, 1978, complaint of "feet pain" at the proximal phalangeal [joints] of a day's duration; pain and mild discoloration were noted on massage and range of motion; he refused an x-ray; the assessment was possible fracture/sprain.  Records currently associated with the claims file are silent for complaints of ankle/foot problems for several decades postservice.  

On February 2011 VA joints examination, the diagnoses were mild degenerative joint disease (DJD) of both ankles and pitting edema.  The examiner opined that such disabilities were less likely than not related to service, to include as due to the December 1978 report of feet pain.  However, the rationale for the opinion does not acknowledge the Veteran's reports of injury and self-treatment summarized above.  As the opinion does not acknowledge the lay statements in the record, it is inadequate for rating purposes and another medical opinion is necessary.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Right Knee Disability

The Veteran contends that he injured his right knee playing basketball in service and that a right knee disability has persisted since, requiring arthroscopic surgery in 1987 and 1989.  A December 21, 1977, STR notes an assessment of a right knee sprain after playing basketball.  Postservice records are silent for right knee complaints for more than seven years.  On February 2, 1987, the Veteran complaints of right knee pain which began the prior day playing basketball.  He  reported a history of injuring the knee in September 1985 playing basketball.  X-rays showed "calcification of the origin of the medial collateral ligament which is old, no acute fracture."  On February 5, 1987, the Veteran underwent arthroscopic right knee surgery.  The postoperative diagnosis was torn lateral meniscus and partial tear of the anterior cruciate.

A June 21, 1989 private clinical record notes complaints of a right knee pain and swelling from a twisting injury sustained the prior week playing basketball; MRI showed a tear of the posterior horn of the medial meniscus.  On July 3, 1989, he underwent arthroscopic surgery; the postoperative diagnoses were partial tear of the medial meniscus, degenerative tear of the lateral meniscus, partial chronic tear of the anterior cruciate, and chondromalacia of the patella.  
  
February 1991 right knee x-rays showed bony fragments medial to the right medial epicondyle "which may be [secondary] to old trauma.  There is a linear osseous like density medial to the proximal tibia which may be periosteal reaction to trauma or surgical intervention."  

On February 2011 VA joints examination (including knee x-rays), the diagnosis was right knee osteoarthritis.  The examiner opined the disability was less likely than not related to service.  The rationale provided simply noted the 10-year gap between the 1977 sprain in service and the surgeries postservice.  The examiner wrote, "There is no further documentation in regards to right knee condition either from 1977 to 1987 or from 1989 to today."  Based on the rationale provided, it is not clear whether the examiner considered the February 2, 1987 physician's statement noting "calcification of the origin of the medial collateral ligament which is old," or the 1991 x-ray report which showed bony fragments medial to the right medial epicondyle "which may be [secondary] to old trauma."  As the rationale for the opinion provided does not reflect familiarity with the entire record and appears based on an incomplete factual premise, an examination to secure an adequate medical opinion is necessary.

Accordingly, the case is REMANDED for the following:
1.  The AOJ should secure for the record from SSA complete records pertaining to the Veteran's claim for SSA disability benefits, including all determinations made and all evidence considered in connection with the determinations.  If the records are unavailable, the reason for their unavailability must be noted in the record.

2.  The AOJ should specifically secure for the record reports of all VA evaluations or treatment the Veteran has received for his hearing loss/tinnitus, legs, feet, ankles, and right knee.

3.  Thereafter, the AOJ should arrange for an audiological examination of the Veteran to ascertain the existence and likely etiology of his claimed bilateral hearing loss/tinnitus.  Based on review of the entire record (to include this remand and any records received pursuant to the development ordered above) and examination/interview of the Veteran, the consulting audiologist should offer opinions that respond to the following [for purposes of this opinion the consulting provider should acknowledge that it is not in dispute that during service the Veteran was subjected to loud noises]: 

(a) Please indicate whether or not the Veteran has a hearing loss disability (in accordance with 38 C.F.R. § 3.385) in either/both ear(s) and/or tinnitus?

(b) Please identify the likely etiology for any hearing loss disability and tinnitus found.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service, to include as due to exposure to acoustic trauma therein?  

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.  The rationale for the opinions provided must specifically include comment on the findings noted in the February 2011 VA audiological medical opinion of record, including the Veteran's denial of tinnitus upon examination.

4.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely etiology of his current bilateral foot and ankle disabilities and his right knee disability.  Based on review of the entire record (to include this remand and any records received pursuant to the development ordered above) and examination and interview of the Veteran, the consulting examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each foot and ankle disability entity found.

(b) Please identify the likely etiology for each foot and ankle disability entity diagnosed.  Is it at least as likely as not (a 50% or better probability) that such disability/ies was/were incurred during the Veteran's active service?  The rationale should acknowledge (reflect consideration of) the Veteran's December 1978 complaint in service of feet pain, his reports of self-treatment in service, and the February 2011 VA joints examination report (expressing agreement or disagreement with the opinion, and explaining the rationale for the agreement or disagreement).

(c) Please identify (by diagnosis) each right knee disability entity found.

(d) Please identify the likely etiology for each right knee disability entity diagnosed.  Is it at least as likely as not (a 50% or better probability) that such disability was incurred during the Veteran's active service?  The rationale should acknowledge (reflect consideration of) the December 1977 right knee sprain in service, 1987 and 1989 knee complaints and surgical records, the February 1991 x-ray report, and the February 2011 VA joints examination report (expressing agreement or disagreement with the opinion, and explaining the rationale for the agreement or disagreement).

If (and only if) additional postservice records (including from SSA and VA treatment records) show a diagnosis of a left and/or right calf disability, the consulting orthopedist should provide further opinions that respond to the following:

(e) Please identify (by diagnosis) each left and/or right calf disability entity found on examination or shown in the record.

(f) Please identify the likely etiology for each calf  disability entity diagnosed.  Is it at least as likely as not (a 50% or better probability) that such disability/ies was/were incurred during the Veteran's active service?  The rationale should acknowledge (reflect consideration of) the Veteran's reports of swelling and self-treatment in service and persistence of pain since service.  

The examiner should explain the rationale for all opinions, citing to supporting factual data, as deemed appropriate.

5.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


